An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE  NEVADA

ANTHONY J . BURRIOLA, No, 67878
Petitioner,

ve. .

THE HONORABLE STEVE L. ‘  L E E
DOBRESCU, DISTRICT JUDGE,

Respondent. MAY 1 9 2015

TRACE K. LlNQEMAN
. _ GLERK OF SUPREME CDURT

BY

 

DE U. CLER ‘

ORDER DENETNG PETITION

This is a pro se petition for a writ of mandamus. Petitioner
seeks a'writ directing the district eeurt to issue a decision in a “petition for
relief from human civil rights idoletiuns,” purportedly ﬁled on May 20,
2014. We have reviewed the decumente submitted in this matter, and
Witheut deciding upon the merits of any Claims raised therein, we decline
to exercise original juriedictinn in this matter. See NR8 34.160.

Accordingly, we

ORDER the petition DENIED.

RM, J.
Parraguirre

, _ 7 i

*0

,4’ ‘1 m JJ. ‘J.
Douglas : ' 81‘1‘}? ’

 

cc: Anthony J. Burriola

Atterney General/Cereal City
White Pine Ceunty Clerk

SUPREME Count
m:
NEVADA

(:3; 19m «4%: — — 35"]5371‘1‘